Citation Nr: 1755603	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability, claimed as glaucoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a hearing at his local RO before the undersigned Veterans Law Judge (Travel Board hearing).  A transcript of the hearing is of record.

In April 2017, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran does not have glaucoma.

2.  The Veteran's cataracts in both eyes were not incurred in service or for many years thereafter, and are not otherwise etiologically related to service.

3.  The Veteran's left eye amblyopia (lazy eye), which has been present since childhood and was noted on a medical examination report at entrance, was not aggravated by active service.
 




CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran initiated a claim for service connection for glaucoma in March 2010.  In its April 2017 remand, the Board noted that October 2016 VA treatment records showed an assessment of "glaucoma suspect" based on optic nerve asymmetry, but that treatment records also showed diagnoses of amblyopia (lazy eye) and cataracts.  Accordingly, the Board broadly recharacterized the Veteran's claim to include all present eye disabilities.

The Veteran was afforded a VA contract examination by an ophthalmologist in June 2015.  The ophthalmologist provided diagnoses of refractive amblyopia in the left eye and anterior cortical cataracts in both eyes.  He noted the Veteran's amblyopia of refractive origin started in childhood and would not have been aggravated by not wearing glasses or the rigors of military service.  He concluded that the amblyopia, which he stated clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.  In support of his opinion, the ophthalmologist documented the Veteran's left eye visual acuity measurements, and explained they did not indicate profound amblyopia.  He then stated there was nothing in the claims file to indicate that the amblyopia, which existed prior to service, was made worse by service.  Instead, he stated, the Veteran's amblyopia was stable and unchanging.

In its April 2017 remand, the Board noted that although the VA contract examiner had provided an opinion regarding the Veteran's amblyopia, he had not done so with regard to the Veteran's cataracts.  Accordingly, the Veteran was afforded an additional VA contract examination by a separate ophthalmologist in May 2017.

The ophthalmologist provided diagnoses of nuclear sclerotic and posterior subcapsular cataracts in both eyes, and amblyopia in the left eye.  She explained that although the Veteran had been designated as "glaucoma suspect" in both eyes due to optic nerve cup to disc ratio disparity, there was no evidence of actual glaucoma.  The ophthalmologist concluded the Veteran's eye conditions were less likely than not incurred in service or caused by any in-service injury, event, or illness.  With regard to the Veteran's nuclear sclerotic cataracts, she stated her opinion that the only cause of this condition was aging.  With regard to the Veteran's posterior subcapsular cataracts, she stated her opinion that the most likely causes of this condition were aging, as well as steroid usage for unrelated medical conditions, which was documented in the Veteran's medical records several times in 2015.  She further noted that amblyopia always occurred early in life, and that adults did not develop amblyopia.

Upon a review of the foregoing, the Board first finds that a preponderance of the evidence shows the Veteran does not have glaucoma.  In this regard, the Board notes that no definitive glaucoma diagnosis appears in the record, and that the May 2017 VA contract ophthalmologist explained although the Veteran was considered to be "glaucoma suspect" by multiple treatment providers, there was no actual evidence of the condition on examination.  The Veteran has not submitted, and there is otherwise no medical evidence of record to contradict this finding.

The Board next notes that with regard to the Veteran's cataracts, the medical evidence of record, primarily the May 2017 examination report by a specialist in ophthalmology, show that the cataracts have been caused by aging and/or use of steroids for unrelated medical conditions.  The Veteran has not submitted, and there is otherwise no medical evidence of record contradicting the May 2017 report.

Finally, with regard to the Veteran's left amblyopia, his STRs show this condition was noted on a medical examination report at entrance to have existed since childhood.  In turn, the medical evidence, again primarily the May 2017 examination report, shows that this condition was not aggravated by service, but instead has remained stable and unchanging.  Again, the Veteran has not submitted, and there is otherwise no medical evidence of record contradicting the June 2015 and May 2017 reports.

While the Veteran may truly believe his eye disabilities are related to service, his lay opinion on this matter, which requires medical expertise, is of less probative value than the expert medical opinions of record, which weigh against his claim.

Based on the foregoing, the Board has determined that a preponderance of the evidence shows the Veteran's diagnosed eye disabilities were not incurred in service, were not aggravated during or by service, and are not otherwise etiologically related to service.  Accordingly, the Veteran's claim for service connection for a bilateral eye disability must be denied.







ORDER

Entitlement to service connection for a bilateral eye disability is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


